          Case 8:19-cr-00379-TDC Document 54 Filed 05/18/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                           *

               v.                                  *            Criminal No. TDC-19-0379

ANDRZEJ PIWOWARSKI                                 *

                        *     *    *     *     *       *   *      *     *    *

                    MOTION FOR LEAVE TO FILE SEALED MATERIALS

       Mr. Andrzej Piwowarski, through counsel, hereby moves to file under seal Exhibit 3

(Amended) to his Sentencing Memorandum in this case. Mr. Piwowarski’s medical privacy

interests outweigh any public interest in disclosure.

       WHEREFORE, Mr. Piwowarski requests that Exhibit 3 (Amended) to his Sentencing

Memorandum be placed under seal.

                                                               Respectfully submitted,

                                                               JAMES WYDA
                                                               Federal Public Defender

                                                               /s/
                                                               DOUGLAS R. MILLER, #18309
                                                               Assistant Federal Public Defender
                                                               6411 Ivy Lane, Suite 710
                                                               Greenbelt, MD 20770-4510
                                                               (301) 344-0600
                                                               (301) 344-0019 (fax)
                                                               douglas_miller@fd.org
